Title: To Alexander Hamilton from William Short, 25 February 1793
From: Short, William
To: Hamilton, Alexander


Aranjuez [Spain] Feb. 25. 1793.
Sir
I had the honor of writing to you on the 5th. inst from Madrid informing you that on my arrival there. I was overtaken by a letter sent from our Commissioners at Amsterdam, dated the 14th. of Janry. & covering your two letters to me of Nov. 5 & 26. They inclosed at the same time your letter to them of Nov. 5. authorising them in the case of my absence to open that addressed to me which they had done.
As yours to me of the 26th. of Nov. circumstanced that of the 5th. & was consequently also open to them, by which they observed your notification of having passed draughts on them to the amount of f 1,250,000. they informd me with some degree of anxiety that that sum together with the interest payable the 1st. of March would exceed the amount of cash in their hands & that which they were still to recieve in the remaining bonds of the last loan. They had hoped to have found in your letter to me, an authorisation to open a loan at an higher rate of interest than the last which they would immediately have proceeded to have done, conceiving that delay tended to endanger the success of a loan on any terms & at least to render them more disadvantageous. As no mention was made of an increase of the rate [of] interest in your letter, & as they had long ago taken up of themselves, as I have already informed you, an idea that your powers had limited it to 4 p. cent. they did not chuse to take on themselves to surpress it.
The object of their letter to me therefore was to present to me the present situation of affairs as to loans—your presumable disposition as to remittances as early as the 1st. of June next—the extreme necessity of punctuality in those payments—& to urge me therefore to authorize them to open a new loan immediately extending the authority to 5 p. cent, relying that their duty & a point of honor would compel their every exertion to obtain the lowest terms possible.
After reflecting on the present state of affairs in Europe & particularly those most influential on the Amsterdam market & being unable to judge of the extent of those which have changed your dispositions as to remittences, & finding even that you would draw for additional sums if on hand, I could not hesitate in determining that it would be your expectation & choice, that provision should be made in Europe for payments up to the 1st. of June inclusive & therefore that not a moment was to be lost in taking measures for securing this provision. It would have given me much satisfaction to have been able to have waited until I could have heard from you, whether from the considerations mentioned in my late letter, you would have thought it expedient to make exertions for remitting from America to satisfy the rising demands in Europe, during the present unfavorable state of the market or at least until the U.S. by some delay should have so established their credit, as not to have been subjected to the rise in the rate of interest wch. other powers are obliged to submit to. The time of the next payments at Amsterdam did not admit of my waiting for your advice & it seems to me under the expressions of your letter of Nov. 26. that it would be highly improper to place these payments on that contingency. My letters however from the Hague will have given you my sentiments on this subject & shew how disadvantageous I consider it for the U.S. to be now forced on the markets. There is one circumstance also which made me suppose you did not consider the U.S. being forced to make a retrograde step in the rate of interest, in as prejudicial a light as I do. In my letter of Aug. 30. I informed you of Russias having opened a loan at 4½ p. cent. interest & consequently of the difficulty if not impossibility of any other power obtaining one at a lower rate. In your letter of Nov. 26. you acknowlege the reciept of mine of Aug. 30. & still express no determination of efforts by remittances to prevent the U.S. from going on the market, to supply the demands of June next. As it is well known that they have large payments to make then, I had hoped if they could have satisfied them without coming on the market that this would have given such a confirmed idea of that determination never to raise their interest, as to have enabled them in fact to have kept up to it.
Independent of the several reasons given by the commissioners, in their letter of which I hope they will have sent you a copy, for losing no time in authorising them to open the loan—there was another which presented itself here from the present critical situation of the post. It was impossible to say how long it might remain open for the conveyance of letters from this country & it therefore became urgent to convey to them my ideas as fully & as expeditiously as possible. Had I been on the spot, or within corresponding distance I should of course have tried every gradation before consenting to the extreme of 5 p. cent. Situated as I was I thought it would be imprudent to risk delay on the possibility of obtaining lower terms. Although the expressions of their letter held out in a faint manner this possibility, yet I was convinced from the reason of the letter that it would not be realized. In this I have not been mistaken, as a letter from them of the 24th. of Jan. received since my last informs me that discount on bills of exchange has risen to 5 p. cent & upwards—that the Financier of Holland has opened a loan for twelve millions at 4 p cent & that people keep up their money in the hope of employing it advantageously in the English funds &c. so as to preclude all thoughts of their being able to procure a return for the U.S. under five p. cent interest.
I cannot better explain to you the authorisation I gave them & the occasions in which I desired it to be acted under than by inclosing to you copies of my two letters on that subject of Feb. 4. & 12.—of the first a copy was also sent in my last of the 5th. inst. I have since then recieved no further information from them—nor shall I be able to know for some time even supposing no interruption in the post, what steps they may have taken in consequence of my letter of the 4th. I still hope you will consider it proper for the reasons mentioned formerly; to give your orders to the commissioners, in some more direct way—the unsettled state of the post & the possibility of its being interrupted soon between this & the northern parts of Europe by the way of France, render this still more necessary.
The commissioners wrote to me on the 10th. of Jan. merely to inform me that they had remitted on acct. of the Spanish debt a further sum of £30332.10.10 which has been recieved here. I have not yet been able to get from M. Gardoqui, any information respecting our debt. As in conversation he told me it amounted far beyond what you had stated, I observed to him that I supposed there must exist a specified debt of about 170,000 Dollars principal—& that it was that debt alone with the interest on it that I considered myself authorized to pay, not having powers to liquidate unsettled claims. He has promised me to examine into this, but as yet it is only a promise. Mr. Carmichael has been trying for months past to obtain the ascertainment of this—but has never been able to get more than promises to satisfy him. He thinks Mr. Jay did give a receipt for the sum of 170,000 dollars. Of course I see no risk in going on with the payment to the amount of that sum with the interest to the present time. As the bankers have found difficulty for some time past in obtaining good bills & on good terms to any amount, it has been my intention ever since being here to make an arrangement with M. Gardoqui for his recieving this money at Amsterdam. I have not as yet been able to settle any thing whatever with him, or even to get an answer from him, so much delay is there here in every thing & so much are they occupied at this moment particularly in more pressing European business.
On my passage through Antwerp I asked M. de Wolf what he then thought of US credit & he told me the American credit was still the best, but that the moment was unfavorable for business of any kind—all men’s minds being totally occupied by the unsettled state of affairs. I easily inferred from his manner of speaking that he did not then think a loan at 4. p. cent could be effected. I did not dilate on this subject however & merely observed to him that there was no intention of going on the market, with which he seemed much pleased. This letter will be sent by duplicate by Libson & Cadiz.
I have the honor to be most respectfully sir, your most obedt. servt.
W Short
The HonbleAlexander Hamilton Secretary of the Treasury
